Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 30, 2020

                                      No. 04-19-00574-CV

   MOBILE TELECOMMUNICATIONS TECHNOLOGIES, LLC and United Wireless
                         Holdings, Inc.,
                           Appellants

                                                 v.

                                REED AND SCARDINO, LLP.,
                                        Appellee

                    From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018CI20409
                              Honorable Larry Noll, Judge Presiding


                                         ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

        Appellants have provided a reasonable explanation for the late filing of their notice of
appeal. We therefore grant the implied motion for extension of time to file the notice of appeal
and retain this appeal on the docket of the court.

           It is so ORDERED on April 30, 2020.

                                                             PER CURIAM


           ATTESTED TO: _______________________
                        MICHAEL A. CRUZ
                        CLERK OF COURT